DECISION OF DISMISSAL
This matter is before the court on Defendant's Motion to Dismiss, filed
December 27, 2010. A case management conference was held on February 7, 2011. Henrietta Lundberg, trustee, appeared on behalf of Plaintiff. Sandra G. Sture (Sture), Senior Appraiser Analyst, appeared on behalf of Defendant.
In support of Defendant's Motion to Dismiss, Sture stated that the Oregon Department of Revenue is not responsible for appraising or assessing the real market value of the property Plaintiff identified in its Complaint. Sture cited and read in part ORS 305.560(1)(c)(A) (2009):
    "If the complaint relates to value of property for ad valorem property tax purposes and the county has made the appraisal, the complaint shall be entitled in the name of the person filing the same as plaintiff and the county assessor ad defendant." *Page 2
Because the county made the appraisal and Plaintiff incorrectly named the Oregon Department of Revenue as Defendant, Defendant's Motion to Dismiss is granted. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of February 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on February 9, 2011. The Court filed and entered thisdocument on February 9, 2011. *Page 1